Citation Nr: 0801437	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-25 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 6, 1995, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1980, from November 1990 to April 1991 and from February 
1993 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  This issue was remanded by the 
Board for additional development in March 2005 and in May 
2006.  The veteran submitted additional evidence and a 
request for a hearing in November 2007.  In early December 
2007, the veteran's representative waived initial 
consideration of this evidence by the RO and indicated that 
the veteran wished to withdraw his hearing request      


FINDING OF FACT

PTSD was not manifested by evidence of severely impaired 
ability to establish and maintain effective or favorable 
relationships with people or evidence of total isolation, 
totally incapacitating psychoneurotic symptoms and a 
demonstrable inability to obtain or retain employment for any 
period prior to October 6, 1995.


CONCLUSION OF LAW

For the period prior to October 6, 1995, the criteria for a 
100 percent rating for PTSD is not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5110(a) (West 1991); 38 C.F.R. §§ 3.159, 
3.400, 4.132, Diagnostic Code (DC) 9411.




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for earlier effective date a 100 
percent rating for PTSD; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Earlier Effective Date

By way of background, the veteran filed a claim for service 
connection for PTSD on December 7, 1993.  The RO denied the 
claim in a rating decision dated September 1994.  He filed a 
notice of disagreement in December 1994.  

The veteran was hospitalized at VA for over two months for 
symptoms related to his PTSD, beginning on October 6, 1995.  
The RO granted service connection for PTSD in June 1997, 
assigning a temporary 100 percent rating, effective October 
6, 1995, and a 50 percent rating, effective January 1, 1996.  

In a July 1998 decision, the RO assigned an effective date of 
December 7, 1993, for the granting of service connection for 
PTSD.  A 50 percent rating was assigned, effective December 
7, 1993.  

In a February 2002 decision, the RO granted a 100 percent 
rating for PTSD, effective to October 6, 1995.  Thus, the 
veteran is currently at 50 percent for PTSD, effective 
December 7, 1993, and 100 percent for PTSD, effective October 
6, 1995.  The issue on appeal is whether the veteran is 
entitled to an effective date prior to October 6, 1995, for a 
100 percent evaluation for PTSD.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007). 

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim was received, and when a 
factually ascertainable increase in disability occurred.

With respect to the first determination, any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  As noted above, on December 7, 
1993, the RO received a statement from the veteran wherein he 
sought service connection for his nervous condition.  This is 
the first correspondence that could be construed as claim for 
service connection.

Regarding when a factually ascertainable increase in 
disability occurred between December 7, 1993 and October 6, 
1995, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  

Separate diagnostic codes identify the various disabilities.  
In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).  A claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded. AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Ratings Schedule, as in effect in 1993-1995, provided a 
50 percent disability rating for PTSD when there was evidence 
of considerable impairment of social and industrial 
adaptability; a 70 percent required evidence of severely 
impaired ability to establish and maintain effective or 
favorable relationships with people and; a 100 percent 
required evidence of total isolation, totally incapacitating 
psychoneurotic symptoms and a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, DC 9411.

The Board also notes that after the appellant filed his claim 
for an increase, portions of the VA schedule of rating 
criteria governing mental disorders, including the criteria 
under Diagnostic Code 9411, were amended effective November 
7, 1996.  However, VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  
Thus, the criteria in effect after November 7, 1996 are not 
applicable to the issue on appeal.  

Pertinent medical evidence includes a VA clinical note dated 
December 1993, noting that the veteran reported intrusive 
thoughts about his experiences in Saudi Arabia during the 
Persian Gulf War.  He reported abusing drugs and alcohol 
repeatedly upon return.  He reported being rejected by his 
family, but denied having any idea of the cause for such 
rejection.  He reported that he was currently off drugs, 
alcohol, and even cigarettes.  He was living in a monogamous 
and supportive relationship with an employed nurse.  He 
stated that he was looking for work and admitted needing 
personal therapy.  

Evaluation in December 2003 noted that the veteran was alert 
and oriented times three, he denied homicidal and suicidal 
intend.  He appeared appropriately dressed and groomed.  He 
slept well.  Another VA clinical note in December 2003 
indicated that the veteran was now employed and maintaining 
his sobriety.  VA clinical note in January 1994 noted the 
veteran complaining of startle response, anxiety, depression, 
substance abuse, and rejection of family.  

VA Social Work Summary for Psychiatry dated January 1994 
indicated that the veteran was oriented times three, 
ambulatory, cooperative, and highly motivated to set goals 
for life and "get my life back together."  The veteran 
admitted prior drug and alcohol abuse, but stated that he was 
clean since September 1993.  He was afraid of death, 
homelessness, hunger, and AIDS, and that was what motivated 
him to make drastic changes in his life.  The veteran showed 
interest in participated in PTSD support group, but this 
conflicted with his work schedule.  He reported no 
hallucinations or delusions.  He had no homicidal or suicidal 
ideation at that time.  

VA clinical note dated April 1994 revealed that the veteran 
reported drinking again last month.  He complained that he 
was depressed and under stress because of findings of nodule 
in the lungs.  He becomes upset by sirens and thunder, and 
sounds of guns.  He has difficulty sleeping.  He was 
prescribed anxiety medication. 

VA clinical record dated January 1995 indicated that the 
veteran alert and oriented times three.  He was presently 
unemployed and not currently using alcohol.  

VA clinical record dated March 1995 indicated that the 
veteran moved to New Jersey in December 1994 because his 
cousin offered him a job as a painter.  Evaluation indicated 
normal judgment.  He requested therapy, but was unable to 
articulate why he wanted therapy.     

VA clinical record dated May 1995 noted that the veteran 
affect was tense, mood was moderately depressed, and he was 
nervous and anxious.  He denied suicidal or homicidal intent.  
He was oriented times three, and insight and judgment were 
fair.  

VA clinical record dated June 1995 noted that the veteran 
reported currently working, but complained of becoming very 
anxious whenever he heard a noise similar to an explosion, 
heavy machines, or a helicopter.  He reported difficulty 
sleeping and having nightmares. 

VA clinical record dated July 1995 indicated that the veteran 
called to state that he was doing fine with the medication.  
He reported starting a new job for better money and more 
benefits.  He denied having hallucinations, or suicidal or 
homicidal ideas.   

VA clinical record dated later in July 1995 noted that he 
began sleeping better.  He had no suicidal or homicidal 
ideas.  He had no active hallucinations or delusions.  He 
talked about his new job.  He complained of having flashbacks 
and nightmares.  The examiner observed the veteran becoming 
very anxious upon talking about his experiences while in the 
Persian Gulf.  

VA clinical record dated October 2, 1995, indicated that the 
veteran lost his job and was not sleeping well.  He was 
severely anxious and when talking about all of his current 
problems he became agitated.  He denied suicidal or homicidal 
ideas.  He had no active hallucinations or delusions.   

On review of the record, the Board finds that the competent 
evidence of record does not reflect severely impaired ability 
to establish and maintain effective or favorable 
relationships with people or required evidence of total 
isolation, totally incapacitating psychoneurotic symptoms and 
a demonstrable inability to obtain or retain employment prior 
to October 6, 1995.  The clinical records from the period 
reflect a stable mental status, albeit with problems of 
difficulty sleeping, anxiety, intrusive thoughts, and 
depression.  Consistently, there was no reporting of 
delusions or hallucinations, or suicidal or homicidal ideas.  
Judgment was fair to normal and the veteran was found to be 
oriented times three.   

The Board acknowledges that the veteran was having difficulty 
retaining work and suffering from chronic PTSD symptomatology 
during this time period.  Despite the veteran's 
symptomatology, he showed motivation to improve his 
condition, including a willingness to stay sober, a 
willingness to relocate in order to find work, and a 
willingness to seek and receive treatment for his condition.  

In addition to relocating in order to find employment, once 
there, the veteran also sought and procured a job with higher 
pay and more benefits.  The Board acknowledges that the 
veteran had difficulty meeting his goals and that his overall 
efforts were ultimately unsuccessful, but the evidence 
establishes that prior to October 5, 1995, the veteran was 
making an effort to improve his condition. 

Records from the Social Security Administration (SSA) 
indicated that the veteran was unable to work on October 8, 
1995.  SSA made no finding that the veteran was unable to 
work prior to October 8, 1995.  There was no evidence of 
hospitalizations for PTSD between December 1993 and October 
1995.  

As such, the evidence does not reflect that the veteran's 
symptomatology of either was productive of either severely 
impaired ability to establish and maintain effective or 
favorable relationships with people or total social and 
industrial inadaptability prior to October 5, 1995, and these 
criteria were not nearly approximated.

Based on the above evidence, entitlement to an effective date 
prior to October 6, 1995, for a 100 percent rating for post-
traumatic stress disorder (PTSD) is not warranted.  See 38 
C.F.R. § 3.400.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to October 6, 1995, 
for a 100 percent rating for PTSD is denied.  



____________________________________________
L. HOWELL	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


